DETAILED ACTION

In response to Amendments/Arguments filed 3/31/2022.  Claims 1-3, 8-12, and 18-19 are pending.  Claims 10 and 11 are withdrawn.  Claims 1-3, 8-9, 12, and 18-19 are examined thusly.  Claim 1 was amended.  Claims 4-7, 13-17, and 20 were cancelled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8-9, 12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa et al. (Applied Optics) in view of Crawford et al. (Proceedings of SPIE) and Thakur (US 6406647) with evidence from Cytop™ Technical Brochure (Hereafter “Cytop Brochure”).
Kagawa discloses an organic crystal coated with an antireflective film.  Concerning claim 1, Kagawa discloses the organic crystal that is an organic nonlinear optical crystal and the antireflective film is formed from a fluorinated organic material that is Teflon® (pp. 3421-3423).  However, Kagawa is silent to the specific fluorinated organic material and specific organic nonlinear optical crystal.
Crawford discloses amorphous fluoropolymers including Teflon® AF and Cytop™ (hereafter “Teflon” and “Cytop”) used as antireflective materials, wherein Cytop has a lower reflectance than Teflon (FIG. 1) and such materials a preferred in order to reduce the likelihood of cracking and delamination (p. 709505-2, Thermal Expansion Section).  Cytop has a tensile modulus (or Young’s modulus) of 1400 to 1600 MPa (or 1.4 to 1.6 GPa) which would meet the limitations as claimed (Cytop Brochure, p. 15).  As such, it would have been obvious to one of ordinary skill in the art to have the claimed CTE difference, in order to prevent delamination and cracking and use Cytop as the fluoropolymer material as the antireflective material.
With respect to claims 8-9 and 18-19, given that the materials are the same and used in the same purpose, the difference in CTE values and refractive index values at the specified wavelength would be within the claimed range.  As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Thakur discloses nonlinear single crystal organic materials such as APDA, DAST, DASC, and the like are known alternatives to each other (FIG. 1; cols. 3-4).  As such, it would have been obvious to substitute APDA with DAST or DASC as the optical crystal materials of Kagawa because these materials are known alternatives and have a reasonable expectation of success.  See MPEP 2144.06(II).

Response to Arguments
Applicant’s arguments, see p. 6, filed 3/31/2022, with respect to the 35 USC 102(a)(1) rejection under Kagawa have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejection.  However, Kagawa is still applicable as shown above.

Applicant's arguments filed 3/31/2022 regarding the Kagawa, Crawford, and Thakur references have been fully considered but they are not persuasive.  Applicant asserts that the combination of elements as claimed has unexpected results.  Examiner respectfully disagrees and notes that CYTOP is shown by Crawford as preferred as an antireflective material because of the low CTE, which prevents cracks and other defects from forming, which would affect the resulting antireflective properties (Table 1).  Examiner notes that this is the same problem being solved by the instant invention, wherein Crawford provides the same motivation as that disclosed.  As such, with respect to Figures 3A and 3B of the instant application, Crawford would teach the intended effect.  With respect to the specific organic nonlinear crystal, Examiner notes that Thakur was applied to teach that APDA, which is disclosed by Kagawa, is a known alternative to the claimed organic nonlinear crystals.  Examiner further notes that the Example and the Comparative Example in the instant invention have the same organic nonlinear crystal.  Given that these are known alternatives to APDA, there is a reasonable expectation of success.  As such, the references are maintained for the above reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783